Title: From Alexander Hamilton to Joseph Elliott, 5 March 1799
From: Hamilton, Alexander
To: Elliott, Joseph


          
            Sir,
            New York March 5, 1799.
          
          The letter of which the inclosed is a duplicate was some time since transmitted forwarded; but remains unacknowleged.
          As it went by post under cover to the Secretary at War, I am at a loss to account for its miscarriage; but that this has been the case I have no cannot doubt, since it has continued been so long without an answer.
          A General Court Martial, of which Col Moore has been appointed President, having been ordered to convene at Philadelphia on the 14th instant—if there are any persons of your command under charges proper for trial by a General Court Martial, you will be pleased to have them brought before that Court; at which Mr. Charles Hare is to officiate as Judge Advocate.
          With consideration I am Sir Your Obed. Ser
          The Commandg Officer at Fort Mifflin
        